DETAILED ACTION

EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance: 
No legally permissible combination of the prior art teaches or suggests the specifically ordered and enumerated features of the independent claims.
Exemplary art includes:
a) Yum (US 20150067171): In another example, a media content provider that is a customer of the brokering service 110 may anticipate increased user storage activity due to an upcoming sporting event, political event, or some other event that may require increased storage capacity for a predetermined amount of time. The cloud service brokering facility 204 may, based on cloud service request information provided by the customer, select and allocate cloud resources 106 in the form of storage from one or more cloud computing systems 104 to dynamically satisfy the customer's cloud computing needs. The cloud service request information in this example may include, for example, information regarding a desired amount or types of storage (e.g., SDD, magnetic storage, optical storage, etc.), capacity (e.g., number of bytes), read/write performance, and timing of the upcoming event. (par. 0049)

b) deMilo (US 20110022642): Further, in one embodiment, the cloud storage policy router and the broker may be used to complement one another. For example, a tenant application may not itself specify a cloud storage location, and instead rely on the policy router. In such a case, the tenant application may collect a set of attributes or requirements for that tenant application, and forward this information along with the file to be stored to the policy router. In turn, the policy router makes a decision of where to store the file. For example, the cloud storage policy router may evaluate the attributes against the advertised capabilities of multiple cloud storage routers. That is, the broker collects the appropriate metadata and the router selects the cloud storage service. Thus, the broker and storage policy router effectively operate as an end-to-end file exchange, where users submit files for storage with a set of requirements to the broker and the router can then locate those files at the best available cloud storage. (par. 0015)

c) Mishra (US 20090019535): a method comprising: providing a user with an interface to enter user's instructions to generate a customized server environment; upon receiving the user's instructions, performing the steps: [0022] a. query available servers to find a server matching specifications referenced in the user's instructions and assign the server to the user to thereby define assigned computing resources dedicated to the user; [0023] b. query available storage disks to find a disk matching specifications referenced in the user's instructions and assign the disk to the user to thereby define assigned storage resources dedicated to the user; [0024] c. configure a switched network to couple the assigned computing resources and assigned storage resources; [0025] d. configure the computing resources and assigned storage resources according to specification referenced by the user's instructions; and, [0026] e. install on the computing resources appropriate software components to thereby provide a customized server environment according to the specification referenced by the user's instructions. (par. 0021). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457